Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed May 25, 2022 have been fully considered but they are not persuasive. 
Applicant stated on pages 6-7 with regards to Beretta:
Even assuming that the second background objects were position correcting marks, they still would not read on claim 1, because the brightness of the second background objects is at most the same as, not lower than, the minimum brightness of the page being printed. That is, Beretta makes clear in [0018] that the text of the page is the same color as the second background object. Alternatively, the second background object of Beretta is lighter than the text of the page, as explained in  [0019]. Thus, in no instance does Beretta disclose its second background objects as being less bright than the minimum brightness of the page being printed. The background object is either as bright as, or brighter than, the minimum brightness of the page.

However Examiner disagrees because Beretta teaches to initially generate color of frame based on mix of color of background of image 506 and color of center of image which means that initial frame color will have brightness between brightness of background image 506 and brightness of center of image. Therefore the frame brightness is darker than center of image and brighter than background. Then in 608 periphery color of image is determined and in 612 frame brightness is adjusted to be darker than periphery of image. As a result the brightness of frame is darker than periphery of image and darker than the center of image meaning that the frame brightness must be darker than minimum brightness of the image which is usually the periphery of image since center of image is usually brighter.
On bottom page 7, Applicant stated that Tanaka does not disclose “using differences in brightness or density as a part of detection of a position correcting mark. Rather, differences in density are reviewed in Tanaka in order to detect a pattern”. The teaching of Tanaka was only relied on to teach that the color difference is used to detect a pattern. The limitation related to “detect, from the read image data, the position correcting mark on the first side based on a brightness difference indicating a transition from the print image to the position correcting mark.”, is taught by new prior art of JP 2006338584 to Koide.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 7-8, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over
JP 2016180857 to Asai in view of JP H089147 to Tanaka further in view of US Patent Application Publication Pub. No. US 20060132871 to Beretta further in view of JP 2006338584 to Koide.
     Regarding claim 1, Asai discloses an image forming apparatus comprising (paragraph 21-22; image forming apparatus 12): 
     one or more processors and one or more  memories storing program instructions, which, when being executed by the one or more processors, causes the one or more processors to (paragraph 24; CPU 20a executes program in ROM)
    generate a print image to be printed on a sheet of paper and a position correcting mark for front and back side registration (paragraph 26-27, 45-47, 59; print job (print image) printed together with position adjustment mark used for registration between front and back side printed data).
Asai discloses position correcting mark. However Asai does not disclose 
    control printing of the print image and the mark on a first side of the sheet of paper (paragraph 37; edge marks printed on first surface);
     control reading the print image and the mark from the first side and control generating of read image data; and
     detect, from the read image data, the mark on the first side based on a brightness difference.
       Tanaka discloses control printing of the print image and the mark on a first side of the sheet of paper (paragraph 12-14, 22, 25-26; pattern mark added to YMCK image for printing on side of sheet);
     control reading the print image and the mark from the first side and control generating of read image data (paragraph 26, 28-30; ccd reads printed image including pattern to generate image; Fig. 6 shows first side printing); and
     detect, from the read image data, the mark on the first side based on a brightness difference (paragraph 28-30; detector 505 detects pattern data based on density difference (brightness)).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Asai as taught by Tanaka to provide detection of marks.
        The motivation to combine the references is to provide accurate detection of specific pattern mark by removing erroneous color data in read image (paragraph 7-8, 28-30).

However Asai does not disclose mark having a brightness lower than a minimum brightness of the print image.
       Beretta discloses mark having a brightness lower than a minimum brightness of the print image (paragraph 17-18, 55, 59-65; frame (mark) brightness is adjusted (612) to be darker (lower) than min brightness of image data (background) shown in Fig. 5; frame color based on adjustment of lightness; see steps 60-62; paragraph 7, 28; printed image with frame).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Asai as taught by Beretta to provide mark pattern at specific brightness.
        The motivation to combine the references is to provide color difference adjustment between mark type data and the image to provide discriminable difference and resulting in better detection of the mark (paragraph 5-7, 54, 63-64).

However Asai does not disclose wherein the position correcting mark is disposed outside of the print image; and wherein the brightness difference indicating a transition from the print image to the position correcting mark.
        Koide discloses wherein the position correcting mark is disposed outside of the print image; and wherein the brightness difference indicating a transition from the print image to the position correcting mark (paragraph 117, 155, 169; alignment mark M used for correcting distortion (position correction mark); alignment mark M can be disposed outside foreground image IM for printing; paragraph 27, 163-164; Fig. 25a shows transition in brightness difference from the foreground image area L having dark pink color area b and alignment mark M’ having color a and brightness difference from color c of foreground image to color a of the mark M’).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Asai as taught by Koide to provide correction marks on outside area of print image and provide detection based on difference in transition area.
        The motivation to combine the references is to provide distortion correction due to the capturing device that captures the printed content before detection of the correction mark thereby providing accurate detection of correction mark even if the correction mark is similar to shape of objects in the print image (paragraph 39-40, 43, 228).



      Regarding claim 7, Asai discloses the image forming apparatus according to claim 1, wherein the position correcting mark has a point symmetrical shape (paragraph 48; cross shape mark (symmetrical)).


        Regarding claim 8, Tanaka discloses the image forming apparatus according to claim 1, wherein the program instructions, which, when being executed by the one or more processors, further causes the one or more processors to generate a print image and the position correcting mark for each of a plurality of pages to be printed on the first side (paragraph 12-14, 22, 25-26; pattern mark added to YMCK image for printing on side of sheet can be performed for multiple sheets), and
detect the position correcting mark printed on the first side for each of the plurality of pages printed (paragraph 26, 28-30; ccd reads printed image including pattern to generate image which can be done plurality of printed sheets; Fig. 6 shows first side printing).



      Regarding claim 10, see rejection of claim 1. Further Asai discloses a method for controlling an image forming apparatus that includes one or more processors and one or more memories storing program instructions, the method being implemented by the one or more processors when the program instructions are executed by the one or more processors, the method comprising (paragraph 21-22; image forming apparatus 12; paragraph 24; CPU 20a executes program in ROM).


Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over
JP 2016180857 to Asai in view of JP H089147 to Tanaka further in view of US Patent Application Publication Pub. No. US 20060132871 to Beretta further in view of JP 2006338584 to Koide further in view of US Patent Application Publication Pub. No. US 20170109856 to Inazumi.

       Regarding claim 2, Asai discloses position correcting mark (paragraph 26-27, 45-47, 59; position adjustment mark) and print image (paragraph 26-27, 45-47, 59; print job (print image)). However Asai does not disclose the image forming apparatus according to Claim 1, wherein the program instructions, which, when being executed by the one or more processors, further causes the one or more processors to binarize the read image data using a binarization threshold set between the minimum brightness of the image and the brightness of the position correcting mark and detect the mark from the image data binarized. 
       Inazumi discloses wherein the program instructions, which, when being executed by the one or more processors (paragraph 181-182; CPU 31 executes program stored), further causes the one or more processors to binarize the read image data using a binarization threshold set between the minimum brightness of the image and the brightness of the position correcting mark and detect the mark from the image data binarized (paragraph 412-415; captured image (read image) is binarized using threshold value set between the two peaks in luminance value associated with area of marker and luminance value associated with background image (min luminance) for smaller luminance peak; marker is detected in binarized image ).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Asai in view of Tanaka in view of Beretta further in view of Koide as taught by Inazumi to provide detection using binarized image.
        The motivation to combine the references is to provide accurate detection of mark using adjustable threshold for binarization (paragraph 417, 418).


Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over
JP 2016180857 to Asai in view of JP H089147 to Tanaka further in view of US Patent Application Publication Pub. No. US 20060132871 to Beretta further in view of JP 2006338584 to Koide further in view of US Patent Application Publication Pub. No. US 20170109856 to Inazumi further in view of US Patent Application Publication Pub. No. US 20170331984 to Akagi.
       Regarding claim 3, Asai discloses position correcting mark (paragraph 26-27, 45-47, 59; position adjustment mark) and print image (paragraph 26-27, 45-47, 59; print job (print image)) and Inazumi discloses to detect the mark in binarized image (paragraph 412-415; marker is detected in binarized image). However Asai in view of Inazumi does not disclose the image forming apparatus according to claim 2, wherein the program instructions, which, when being executed by the one or more processors, further causes the one or more processors to generate read line image data sequentially on a per line-of-pixels basis, a line of pixels being arranged along a second direction that is perpendicular to a first direction along which the sheet of paper is conveyed, and binarize the read line image data each time when generating the read line image data.
      Akagi discloses wherein the program instructions, which, when being executed by the one or more processors (paragraph 46; CPU executes program), further causes the one or more processors to generate read line image data sequentially on a per line-of-pixels basis (Fig. shows sequential lines of pixels of read data; paragraph 43-44, 47-48), a line of pixels being arranged along a second direction that is perpendicular to a first direction along which the sheet of paper is conveyed (paragraph 43-44, 47-48; line of pixels arranged in main scan direction (second direction) perpendicular to paper convey direction (first direction)), and binarize the read line image data each time when generating the read line image data (paragraph 53, 89; binarization of each line of pixel data from line sensor).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Asai in view of Tanaka in view of Beretta further in view of Koide further in view of Inazumi as taught by Akagi to provide binarization for line of pixels.
        The motivation to combine the references is to provide for line memory for storing image read by scanner so that whole line of pixel data can be output for processing instead of having blocks of pixels (paragraph 43-44, 47-48, 53, 89).



4.	Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over
JP 2016180857 to Asai in view of JP H089147 to Tanaka further in view of US Patent Application Publication Pub. No. US 20060132871 to Beretta further in view of JP 2006338584 to Koide further in view of JP H0695474 to Takekoshi.
        Regarding claim 4, Asai discloses position correcting mark (paragraph 26-27, 45-47, 59; print job (print image) printed together with position adjustment mark used for registration between front and back side printed data). However Asai does not disclose the image forming apparatus according to claim 1, wherein the program instructions, which, when being executed by the one or more processors, further causes the one or more processors to detect lines including the mark from a plurality of lines included in the read image data and arranged along a direction  along which the sheet of paper is conveyed, detect columns including the mark from a plurality of columns included in the read image data and arranged along a direction perpendicular to the direction along which the sheet of paper is conveyed, and detect the mark based on the lines and the columns detected by the one or more processors . 
       Takekoshi discloses wherein the program instructions, which, when being executed by the one or more processors, further causes the one or more processors (paragraph 45, 65; CPU executing program in ROM) to detect lines including the mark from a plurality of lines included in the read image data and arranged along a direction  along which the sheet of paper is conveyed (paragraph 42, 80, 84, 87-88; PAT1 (mark) includes lines parallel to conveying and detected by reading means), detect columns including the mark from a plurality of columns included in the read image data and arranged along a direction perpendicular to the direction along which the sheet of paper is conveyed (paragraph 42, 80, 84, 87-88; PAT1 (mark) includes column lines perpendicular to conveying and detected by reading means),  and detect the position correcting mark based on the lines and the columns detected by the one or more processors (paragraph 42, 80, 84, 87-89; peaks in histogram correspond to the lines and column and mark detected based on this peak).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Asai in view of Tanaka in view of Beretta further in view of Koide as taught by Takekoshi to provide detection of marks based on line and column data.
        The motivation to combine the references is to provide fast and efficient accurate registration correction based on reading accurate marks (paragraph 18-20, 80-82, 117, 131).



Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over
JP 2016180857 to Asai in view of JP H089147 to Tanaka further in view of US Patent Application Publication Pub. No. US 20060132871 to Beretta further in view of JP 2006338584 to Koide further in view of JP H0695474 to Takekoshi further in view of JP 2015206843 to Matsushita further in view of US Patent Application Publication Pub. No. US 20090015606 to Mihara.
        Regarding claim 5, Takekoshi discloses the position correcting mark having been detected by the one or more processors based on the lines and the columns detected by the one or more processors (paragraph 42, 80, 84, 87-89; peaks in histogram correspond to the lines and column and mark detected based on this peak). Takekoshi discloses, further comprising: a reader configured to read the print image under the control of the one or more processors (paragraph 42, 80, 84, 87-88; print image PAT1 (mark) includes lines parallel to conveying and detected by reading means); and a conveyer configured to convey the sheet of paper to the reader (paragraph 62-63; sheet conveyed to CCD sensor). Asai discloses position correcting mark (paragraph 26-27, 45-47, 59; print job (print image) printed together with position adjustment mark used for registration between front and back side printed data)
However Takekoshi does not disclose wherein the program instructions, which, when being executed by the one or more processors, further causes the one or more processors to calculate a position of the mark on the sheet of paper with respect to the direction along which the sheet of paper is conveyed.
       Matsushita discloses wherein the program instructions, which, when being executed by the one or more processors, further causes the one or more processors to calculate a position of the mark on the sheet of paper with respect to the direction along which the sheet of paper is conveyed (paragraph 76-78; CPU 21 calculates position of patch (mark) in conveying direction and reads the printed patches).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Asai in view of Tanaka in view of Beretta further in view of Koide further in view of Takekoshi as taught by Matsushita to provide position calculation for mark data on sheet.
        The motivation to combine the references is to provide automatic reading of mark data using coordinate system of the printer and using orientation information to determine the exact location of the mark data and moving the reader to the determined position (paragraph 76-78).
However Asai does not disclose wherein the program instructions, which, when being executed by the one or more processors, further causes the one or more processors to calculate a position of the mark on the sheet of paper, using a reading cycle of the reader to read each line and a conveying speed of the conveyer to convey the sheet of paper.
       Mihara discloses wherein the program instructions, which, when being executed by the one or more processors, further causes the one or more processors to calculate a position of the mark on the sheet of paper, using a reading cycle of the reader to read each line and a conveying speed of the conveyer to convey the sheet of paper (paragraph 25, 33-35, 39-40; CPU executes program; distance in feed direction (L Length) is based on reading cycle T and speed of feeding V; mark position determined based on condition of L=(n+1)*V*T; in step 72 when mark is detected the position is calculated in feed direction).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Asai in view of Tanaka in view of Beretta further in view of Koide further in view of Takekoshi as taught by Mihira to provide mark position based on reading cycle and speed of conveying.
        The motivation to combine the references is to provide accurate determination of mark center position which can be used for detecting malfunctioning nozzle (paragraph 6-7, 44, 48-49).



Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over
JP 2016180857 to Asai in view of JP H089147 to Tanaka further in view of US Patent Application Publication Pub. No. US 20060132871 to Beretta further in view of JP 2006338584 to Koide further in view of US Patent Application Publication Pub. No. US 20210397912 to Ching.
        Regarding claim 6, Asai discloses position correcting mark (paragraph 26-27, 45-47, 59; print job (print image) printed together with position adjustment mark used for registration). However Asai does not disclose the image forming apparatus according to claim 1, wherein the program instructions, which, when being executed by the one or more processors, further causes the one or more processors to estimate a position of the mark on the first side, based on layout information indicating a layout of the print image on the first side, and detect the mark from an area including the position estimated by the one or more processors. 
       Ching discloses wherein the program instructions, which, when being executed by the one or more processors, further causes the one or more processors (paragraph 55-57; programmable processors) to estimate a position of the mark on the first side, based on layout information indicating a layout of the print image on the first side (paragraph 76-78; ROI information (layout) determined from scaled image for printing on a first side for providing location of barcode mark; first location estimated), and detect the mark from an area including the position estimated by the one or more processors (paragraph 78-84; second location area estimated on printed first side and used to detect mark from scanned image).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Asai in view of Tanaka in view of Beretta further in view of Koide as taught by Ching to provide mark position estimation on printed data.
        The motivation to combine the references is to provide determination of mark data on printed sheet based on position of mark in the print image data before printing thereby simplifying detection of marks (paragraph 2-5).


Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over
JP 2016180857 to Asai in view of JP H089147 to Tanaka further in view of US Patent Application Publication Pub. No. US 20060132871 to Beretta further in view of JP 2006338584 to Koide further in view of US Patent Application Publication Pub. No. US 20200086659 to Takahashi.
        Regarding claim 9, Asai wherein the program instructions, which, when being executed by the one or more processors (paragraph 24; CPU 20a executes program in ROM). However Asai does not disclose the image forming apparatus according to claim 1, further causes the one or more processors to perform at least adjusting a position of, changing a size increase rate of, rotation of, or changing a shape of a print image of any one of a plurality of pages printed on a second side opposite to the first side, based on the position correcting mark that is printed for each of a plurality of pages printed on the first side and is detected by the one or more processors. 
       Takahashi, further causes the one or more processors (paragraph 47; control unit) to perform at least adjusting a position of, changing a size increase rate of, rotation of, or changing a shape of a print image of any one of a plurality of pages printed on a second side opposite to the first side, based on the position correcting mark that is printed for each of a plurality of pages printed on the first side and is detected by the one or more processors (paragraph 15, 51-53, 57, 61; correction to print image size on second size for printing based on cue mark detected printed on first side; cue mark printed plural pages in Fig. 2).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Asai in view of Tanaka in view of Beretta further in view of Koide as taught by Takahashi to provide adjustment to second side sheet based on mark information on first side.
        The motivation to combine the references is to provide correction on second side print image for elongation problems that result in streaks occurring in the conveying direction by detection of mark data on image data of first side printed to correct the streaks (paragraph 5-12).




Other Prior Art Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20120194599 to Kido.
JP 2016157044 to Oishi.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENIYAM MENBERU whose telephone number is (571) 272-7465.  The examiner can normally be reached on Monday-Friday, 10:00am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.   
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the customer service office whose telephone number is (571) 272-2600. The group receptionist number for TC 2600 is (571) 272-2600. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see <http://pair-direct.uspto.gov/>. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Patent Examiner
Beniyam Menberu

/BENIYAM MENBERU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        

09/08/2022